Case 19-42456-bem            Doc 10       Filed 11/14/19 Entered 11/14/19 13:42:16               Desc Main
                                         Document      Page 1 of 12


                           I THE U ITED STATES BA KRUPT     URT
                                  RTHER DISTRI T     E R IA
                                       R   E DI ISI

 I RE                                                               ASE

  I HAE STE E PRIT HARD                                             HAPTER
 REBE A DA IE E PRIT HARD
                                                                    UD E BARBARA E          IS       R
                 D

 P       BA K        ATI    A ASS            IATI                        TESTED     ATTER




   I HAE STE E PRIT HARD
 REBE A DA IE E PRIT HARD
 D
 TH   AS D RI HARDS  T

                 R

                                          NO            O            N

                                NO                                                                   R
             A         S                                                                         R
     A           S

                                              NO
                      U         S                           E        S      R
A            D



         I                                                                      I


                                                                                                 I


                                                        T                                            US
B                           E        S   R          R           A
Case 19-42456-bem   Doc 10    Filed 11/14/19 Entered 11/14/19 13:42:16     Desc Main
                             Document      Page 2 of 12


      I

                                                             I




                                             R               B
                                             A
                                             A           P       P
                                                     P
                                                 P           R       E S
                                             A           A
                                             P

                                             E
Case 19-42456-bem       Doc 10    Filed 11/14/19 Entered 11/14/19 13:42:16              Desc Main
                                 Document      Page 3 of 12


                      I THE U ITED STATES BA KRUPTCY C URT
                             RTHER DISTRICT     E R IA
                                  R   E DI ISI

 I RE                                                     CASE

  ICHAE STE E PRITCHARD                                   CHAPTER
 REBECCA DA IE E PRITCHARD
                                                          UD E BARBARA E           IS           R
                D

 P C BA K       ATI    A ASS CIATI                        C   TESTED   ATTER




   ICHAE STE E PRITCHARD
 REBECCA DA IE E PRITCHARD
 D
 TH   AS D RICHARDS   T

                R


                      TI       R RE IE       R       THE AUT       ATIC STAY

            C       ES P C B                 A                                          C

                                             C

                                    D                              P                        USC

C                                                C

                                                                                            D

                        CS               I            T       CY               C                    T

                                                                         A



            A



                                                                                                B
Case 19-42456-bem    Doc 10      Filed 11/14/19 Entered 11/14/19 13:42:16   Desc Main
                                Document      Page 4 of 12


B           S               S

            A                                                                   T



            A               D         S           I       C

            D                                 C            C

                        S                             C

T

            C

                                                                     C

                                                                 C

                                 B            R



        HERE    RE                        C

            H

    USC S

                                                               USC

                                  C




            T   R
Case 19-42456-bem   Doc 10    Filed 11/14/19 Entered 11/14/19 13:42:16     Desc Main
                             Document      Page 5 of 12


                                                             C




                                             R               B
                                             A
                                             A           P       P
                                                     P           C
                                                 P           R       E S
                                             A           A
                                             P

                                             E
Case 19-42456-bem   Doc 10    Filed 11/14/19 Entered 11/14/19 13:42:16   Desc Main
                             Document      Page 6 of 12
Case 19-42456-bem   Doc 10    Filed 11/14/19 Entered 11/14/19 13:42:16   Desc Main
                             Document      Page 7 of 12
Case 19-42456-bem   Doc 10    Filed 11/14/19 Entered 11/14/19 13:42:16   Desc Main
                             Document      Page 8 of 12
Case 19-42456-bem   Doc 10    Filed 11/14/19 Entered 11/14/19 13:42:16   Desc Main
                             Document      Page 9 of 12
10/   / 019 Case      19-42456-bem                 Doc 10                       l ck ook Entered
                                                                      Filed 11/14/19     nt rn t ol t11/14/19
                                                                                                     ons      13:42:16                                                    Desc Main
                                                                     Document       Page 10 of 12
                                Lender Solutions                                        nline Suite
                                                                                                                                                                      Welcome                    Log   ut


         24

                                                     Run        Vehicle         Market         User                      All      Contact      Vehicle     Market
       roducts                            Home       Lists      Trends          nsights       Reports        Specs     Values       Us         Histor      Report



                 Used Car
                 Light Truck
                                           Ad ustments
                 Values

                 Historical
                 Used Car                     Dail Values                    eekl Values            Monthl Values
                 Light Truck

                 Medium                                   Mileage                                       Add/Deducts
                 Heav Dut
                 Trucks
                                                             As Of 10/24/2019                                         National
                 Recreational
                 Vehicle
                                                                                                                                                         2018 GMC Sierra 3500   /T Cre   Cab 4    D
                 Values
                                                                                                                                                         L B DR

                                           Wholes le
                 Motorc cle
                 And
                  o erSports                                  CL              Cle n           A er ge           Rough
                                               B se          $38,000            $36,100          $32,800             $30,400
                 Cars Of
                  articular                  ptions           $8,250               $8,250           $8,250            $8,250
                  nterest                    ile ge                 $0                  $0               $0                $0
                                            Region                  $0                  $0               $0                $0
                 Collateral
                  nsight                   Adjusted          $46,250            $44,350          $41,050             $38,650
                 Engine

                 Ne   Car

                                             r de n

                                                              CL              Cle n           A er ge           Rough
       Admin
                                               B se               N/A           $36,670          $33,790             $28,575
                                             ptions               N/A              $8,250           $8,250            $8,250
                 User rofile                 ile ge               N/A                   $0               $0                $0
                 Manager                    Region                N/A                   $0               $0                $0
                                           Adjusted               N/A           $44,920          $42,040             $36,825




                                           Ret il

                                                              CL              Cle n           A er ge           Rough
                                               B se          $43,450            $41,100          $35,850             $33,225
                                             ptions           $8,250               $8,250           $8,250            $8,250
                                             ile ge                 $0                  $0               $0                $0
                                            Region                  $0                  $0               $0                $0
                                           Adjusted          $51,700            $49,350          $44,100             $41,475




                                           Residu l

                                                               Choose Months (8 of 8 selected)
                                                              12      onth          2        onth       30      onth       36     onth
                                         Base Miles                 40K - 43K           52K - 55K            61K - 64K          67K - 70K
                                         Base Residual               $30,150              $27,100              $25,575           $24,450
                                         % ERT                               65%               59%                   55%            53%
                                         Add/Deducts                  $7,750                 $7,250             $7,000            $6,750
                                         Adj. Residual               $37,900                 $34,350           $32,575           $31,200
                                                                2     onth                   onth       60     onth        72     onth
                                         Base Miles               76K - 79K             82K - 85K            94K - 97K      106K - 109K
                                         Base Residual               $23,025              $22,050             $19,850            $18,275
                                         % ERT                               50%               48%               43%                40%
                                         Add/Deducts                  $6,500                 $6,250            $5,750             $5,250
                                         Adj. Residual               $29,525              $28,300             $25,600            $23,525


                                           ase residual values are pro ected values for t picall equipped vehicle in average condition   ith
                                         indicated miles Residual values are published times a ear anuar , March, Ma , ul ,
                                         September, ctober, and November



htt s //www.l nd rsol t onsonl n .com/      nd r ol t on/All             l     s. s                                                                                                                    1/
10/   / 019 Case   19-42456-bem                    Doc 10                      l ck ook Entered
                                                                     Filed 11/14/19     nt rn t ol t11/14/19
                                                                                                    ons      13:42:16                                       Desc Main
                                           R
                                                                    Document
                                                 picall equipped retail price
                                                                                   Page 11 of 12

                                               nd of    erm

                                                             D te               pected        iles    B se        iles
                                                St rt                 N/A                      N/A                   N/A
                                                                      N/A                      N/A                   N/A

                                                                                                     V lue
                                                                                B se                                 N/A
                                                                  quipped Ret il                                     N/A
                                                                iles Ad ustment                                      N/A
                                                   Add/Deducts Ad ustment                                            N/A
                                                                           Residu l                                  N/A


                                         N        e sure to enter the end of term date and miles in order to get proper nd of erm results
                                         If the date range spans more than      months, then     month ad usted residual ill be returned
                                         as the nd-of- erm alue




                             For inquiries or more information or data, email us at NAR nternet@blackbookusa.com or call 1-800-554-1026.

                                  Cop right ©2019 Hearst Business Media Corp. ALL R GHTS RESERVED.                                 App Version a 2 1.8.23




htt s //www.l nd rsol t onsonl n .com/      nd r ol t on/All           l    s. s                                                                                        /
Case 19-42456-bem             Doc 10    Filed 11/14/19 Entered 11/14/19 13:42:16                                Desc Main
                                       Document     Page 12 of 12


                              UNITE STATES AN U T                                      U T
                               N   T E N IST I T    E                                  IA
                                          E I ISI N

    IN RE:                                                        C        N                        EM

    MICHAEL STE EN RITCHAR                                        C
    RE ECCA ANIELLE RITCHAR




                                       E TI I ATE                 SE       I E
     I                                                                             I
                                                                       N                       14        I

N                                                                  A                       S
                          N            14                                              :
T                                                         :
         S                                            T                     R


T                                                US                                        :

 M           S                                        R
                 L                                                         L
 C                   A                                C                         A

I E TI           UN E         ENA T          E   U        T AT T E                              E   IN       IS T UE
AN               E T

         :N              14
                                                  R                                        N :
                                                  A                        M
                                                  A                         LL
                                                                                   C
                                                                               R               NE S
                                                  A                    A
                                                              :
                                                      :
                                                  E       :
